DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation

The limitation cellulose nanocrystals was interpreted also as cellulose wiskers, cellulose nanoparticles, cellulose nanofibers, cellulose microcrystallites and cellulose microcrystals.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103284889B to Lan et al. hereinafter “Lan”.

Lan is directed to artificial tooth material and method thereof.  

Regarding claims 1, 2, 5, 10, 11 and 12, Lan teaches a process form making a dental material comprising treating nanocellulose (cellulose nanocrystals) with a mixture of microcrystalline and paraffin wax to impart lipophilicity (hydrophobic nature) to the nanocellulose (Example 1).  This surface treated nanocellulose is homogenized and dried and then combined with 76 parts by weight of polymethylmethacrylate (PMMA, methacrylate based polymer) (Example 1).  PMMA is a homopolymer of methyl methacrylate.  The weight of the nanocellulose is therefore approximately 24 parts by weight (24 wt. %).  The polymerization of monomer in this example is not carried out in water.  

Allowable Subject Matter

Claims 3, 4 and 6 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										6/3/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759